Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 1 of 39   1




     1                       UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
     2                             MIAMI DIVISION
                             CASE NO. 17-60533-CIV-JEM
     3

     4
           RODNEY SCOTT PATTERSON,
                        PATTERSON,
     5
                             Plaintiff,
     6
                 vs.
     7
                                                    Miami, Florida
     8                                              March 8, 2019
           AMERICAN AIRLINES,                       Pages 1-39
     9
                          Defendant.
    10     _______________________________________________________________

    11                  TRANSCRIPT OF MOTION FOR SUMMARY JUDGMENT
                          BEFORE THE HONORABLE JOSE E. MARTINEZ
    12                        UNITED STATES DISTRICT JUDGE
                           HONORABLE ADALBERTO JORDAN PRESIDING
    13
           APPEARANCES:
    14
           FOR THE PLAINTIFF:
    15                             The Amlong Firm, P.A.
                                   BY: WILLIAM R. AMLONG, ESQ.
    16                             BY: KAREN COOLMAN AMLONG, ESQ.
                                   BY: NOEL C. PACE, ESQ.
    17                             500 Northeast Fourth Street
                                   Second Floor
    18                             Fort Lauderdale, Florida 33301

    19     FOR THE DEFENDANT:
                                   Fisher & Phillips, LLP
    20                             BY: MICHAEL A. HOLT, ESQ.
                                   450 East Las Olas Boulevard
    21                             Suite 800
                                   Fort Lauderdale, Florida 33301
    22
                                   O'Melveny & Myers, LLP
    23                             BY: MARK W. ROBERTSON, ESQ.
                                   Times Square Tower
    24                             7 Times Square
                                   New York, New York 10036
    25




                        PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                TRANSCRIPT PRODUCED BY COMPUTER
     Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 2 of 39   2




           1    REPORTED BY:        DAWN M. SAVINO,
                                            SAVINO, RPR
                                    Official Court Stenographer
           2                        400 N. Miami Avenue, 10S03
                                    Miami, Florida 33128
           3                        Telephone: 305-523-5598
                ______________________________________________________________
           4

10:39:30   5               (Court called to order)

10:39:32   6               THE COURT:     Good morning.    Please be seated.

10:39:38   7               COURTROOM DEPUTY:     Case number 17-60533-civil-Martinez,

10:39:40   8    Patterson versus American Airlines.

10:39:43   9               Counsel, please state your appearance starting with the

10:39:44 10     Plaintiff.

10:39:47 11                MR. AMLONG:     Good morning, Your Honor.     William Amlong,

10:39:52 12     Karen Coolman Amlong and Noel Pace on behalf of Mr. Patterson.

10:39:53 13                THE COURT:     Good morning to all of you.

10:39:55 14                MR. ROBERTSON:     Good morning, Your Honor.     Mark

10:39:57 15     Robertson for Defendant American Airlines.

10:39:59 16                MR. HOLT:     Good morning, Your Honor.     Michael Holt on

10:40:02 17     behalf of American Airlines.

10:40:02 18                THE COURT:     Good morning.

10:40:06 19                Okay.   You've got cross-motions for summary judgment

10:40:11 20     for full judgment on American Airlines' side; for partial on

10:40:14 21     Mr. Patterson's side, and American filed its motion a day before

10:40:16 22     Mr. Patterson did, so you get to go first.

10:40:17 23                MR. ROBERTSON:     Okay.    Thank you, Your Honor.

10:40:17 24                THE COURT:     Fire away.

10:40:25 25                MR. ROBERTSON:     Your Honor, in this matter, Plaintiff



                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
     Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 3 of 39   3




10:40:31   1    alleges that American discriminated and retaliated against him

10:40:35   2    in violation of USERRA.      Specifically, Plaintiff claims that

10:40:39   3    American did so because he requested time off from work to

10:40:43   4    travel with his wife to D.C. to attend Pope Francis' visit to

10:40:46   5    the White House for which he claims he received inactive duty

10:40:49   6    training credit from the military.

10:40:52   7                The purported adverse employment actions at issue are

10:40:56   8    American's withholding him from duty with pay while it

10:40:59   9    investigated a complaint made against him by another employee,

10:41:03 10     and then continuing to withhold him from duty after a

10:41:06 11     neuropsychologist found him not fit for duty.

10:41:10 12                 Your Honor, let me set the stage by summarizing --

10:41:14 13                 THE COURT:   Can I ask you one question?

10:41:15 14                 MR. ROBERTSON:   Yes, Your Honor.

10:41:18 15                 THE COURT:   It doesn't bear on summary judgment in any

10:41:21 16     way, but I want to make sure I understand this part correctly

10:41:26 17     and I'll ask Mr. Amlong or Ms. Amlong the same thing.

10:41:27 18                 His status is still the same today?

10:41:29 19                 MR. ROBERTSON:   His status, he's no longer in the

10:41:29 20     military.

10:41:29 21                 (Cross-talk between the Court and counsel)

10:41:30 22                 THE COURT:   ...with American.

10:41:31 23                 MR. ROBERTSON:   Yes.   That is exactly correct, Your

10:41:31 24     Honor.

10:41:34 25                 THE COURT:   Okay.   So he still is not able to fly, but



                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
     Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 4 of 39    4




10:41:36   1    still being paid.

10:41:39   2               MR. ROBERTSON:    He is no longer being paid from -- when

10:41:44   3    he was found not fit for duty, while he was withheld during an

10:41:48   4    investigation, it was withheld with full pay.         He was then sent

10:41:52   5    for a fitness-for-duty examination, found not fit for duty.           At

10:41:55   6    that point in time, he was placed on his sick leave and when he

10:41:57   7    ran out of that, he was not -- he's been unpaid.

10:42:00   8               THE COURT:    So approximately, ballpark figure, when did

10:42:02   9    that take place?

10:42:04 10                MR. ROBERTSON:    I don't have an exact date, but we can

10:42:06 11     find you one or Mr. Amlong may know.

10:42:07 12                THE COURT:    Okay.

10:42:14 13                MR. ROBERTSON:    Okay.   So in terms of these five key

10:42:16 14     facts, which I'll summarize briefly.

10:42:23 15                Undisputed Fact Number 1:      During 2015 alone, American

10:42:29 16     granted more than 1,500 military leaves to pilots at its Miami

10:42:34 17     base alone.     During Plaintiff's more than 15 years of employment

10:42:39 18     at American, he never had a single issue taking military leave.

10:42:43 19     In the words of his own expert regarding Plaintiff's past

10:42:48 20     military leave, quote, previously no problem whatsoever from AA

10:42:53 21     and in particular, from the local Miami flight office.

10:42:59 22                Undisputed Fact Number 2:      On September 24, 2015,

10:43:03 23     Captain Glenn Whitehouse, a pilot at American, filed a formal

10:43:08 24     workplace harassment complaint against Plaintiff.

10:43:11 25                Undisputed Fact Number 3:      In response to that



                              PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                      TRANSCRIPT PRODUCED BY COMPUTER
     Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 5 of 39    5




10:43:15   1    complaint, American's HR department in Miami, and specifically

10:43:20   2    an HR investigator named Anna Burke Leon, conducted an

10:43:24   3    investigation.     She interviewed Plaintiff, Captain Whitehouse,

10:43:31   4    and seven other witness.      On December 9, 2015, she issued a

10:43:36   5    report in which she states, quote, the majority of the employees

10:43:42   6    interviewed describe Patterson as a habitual liar, storyteller,

10:43:45   7    closed quote.     Their interactions with Patterson, quote, led

10:43:50   8    them to question his ability to operate the aircraft safely.              It

10:43:54   9    left them with an impression that he's not quite all there.

10:43:55 10                THE COURT:    One of the arguments that Mr. Patterson

10:44:04 11     makes, I think, is that some of the allegations against him were

10:44:06 12     sort of stale.

10:44:06 13                MR. ROBERTSON:    Yes, Your Honor.

10:44:09 14                THE COURT:    And that American hadn't thought much of

10:44:14 15     them initially, and then all of a sudden, they come up at around

10:44:20 16     the time that he is taking that leave to go to Washington.

10:44:20 17                MR. ROBERTSON:    Yes, Your Honor.

10:44:23 18                THE COURT:    And that all seems too suspicious.

10:44:24 19                MR. ROBERTSON:    Let me make a couple of points about

10:44:28 20     that argument about Plaintiff, Your Honor.         First, I would say

10:44:32 21     it's important to step back and put into context that the Pilots

10:44:37 22     Union at American, known as the APA, plays a significant role at

10:44:39 23     the company.     Not only is there a collective bargaining

10:44:42 24     agreement that's several hundred pages long detailing the

10:44:46 25     employment relationship, but there are long-standing past



                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
     Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 6 of 39   6




10:44:52   1    practices that come into play in that relationship.          And one of

10:44:54   2    those long-standing past practices is that when there are

10:45:01   3    interpersonal conflicts between individual pilots, one option

10:45:04   4    for the complaining pilot is to take his complaint to what is

10:45:06   5    known as the Professional Standards group of the union rather

10:45:09   6    than the company's HR department.       Now, this certainly does not

10:45:14   7    mean that a pilot has to go to the Professional Standards group

10:45:17   8    first, but it's an option that allows a dispute to be resolved

10:45:20   9    without discipline against the other pilot.

10:45:23 10                Your Honor, I would say we could certainly debate

10:45:26 11     whether that's a good idea or a bad one, but what cannot be

10:45:29 12     debated is that it is standard practice for a pilot to have this

10:45:34 13     option.    What also cannot be debated is there is absolutely

10:45:38 14     nothing nefarious about the fact that here, Captain Whitehouse

10:45:42 15     first went to Professional Standards, and that American allowed

10:45:47 16     that process to first proceed.       Rather, the consistent testimony

10:45:53 17     by every witness indisputably establishes this is a standard

10:45:54 18     practice and option.

10:45:56 19                THE COURT:    That first option was taken before this

10:45:59 20     complaint was filed, or that was the same thing?

10:46:01 21                MR. ROBERTSON:    So before he filed his formal workplace

10:46:06 22     harassment complaint, Captain Whitehouse decided to go to APA

10:46:09 23     Professional Standards, and it was -- they attempted to work it

10:46:12 24     out between Captain Whitehouse and Plaintiff.         When that failed,

10:46:19 25     on September 24, 2015 Captain Whitehouse then files a formal



                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
     Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 7 of 39   7




10:46:19   1    complaint.

10:46:22   2               THE COURT:    When did that first process end?

10:46:25   3               MR. ROBERTSON:    The first process -- well, they

10:46:28   4    investigated -- they were never -- it was actually kind of still

10:46:31   5    going on, and what Captain Whitehouse decided was he's had

10:46:35   6    enough, it's not resolving it, he wants to make a formal

10:46:35   7    complaint.

10:46:37   8               And Your Honor, if I could, let me read you his filing

10:46:42   9    of that formal complaint which is Docket Number 57-17, and it

10:46:46 10     states, quote, after numerous calls to APA professional

10:46:51 11     Standards without any relief, I am formally asking you to help

10:46:54 12     me declare that I have been a target of workplace harassment by

10:46:58 13     First Officer Scott Patterson.       I am asking for your assistance

10:47:02 14     in filing this as a hostile work environment.         I ask that you

10:47:05 15     take the below statements to American Airlines Corporate

10:47:07 16     Resources for review and action.

10:47:09 17                This is what takes this matter into the realm of

10:47:13 18     American's HR group and converts it into a formal investigation

10:47:18 19     resulting in him being withheld with pay.         And from American's

10:47:22 20     perspective, what we would argue, Your Honor, is the only way --

10:47:24 21     by the way, we don't dispute that some of these allegations are

10:47:27 22     the same ones he raised earlier with APA Professional Standards,

10:47:30 23     but the only fact that Whitehouse's allegations against

10:47:34 24     Plaintiff were not new could possibly be evidence of

10:47:40 25     inconsistency or suspicious or pretext, is if he had filed the



                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
     Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 8 of 39   8




10:47:45   1    formal complaint months earlier and American did nothing until

10:47:47   2    he requested the time off; or if there was evidence that

10:47:50   3    American somehow compelled or coerced Whitehouse to file that

10:47:53   4    complaint on the 24th in response to Plaintiff's request for

10:47:56   5    time off.    That's the type of evidence they need to actually

10:47:59   6    undermine American's legitimate reason of withholding him with

10:48:05   7    pay in response to this formal complaint.         And Your Honor, let

10:48:08   8    me be clear, I'm not suggesting that would be sufficient to

10:48:10   9    defeat summary judgment, but that's the type of evidence they

10:48:13 10     would be required to give to give Plaintiff a fighting chance of

10:48:16 11     avoiding summary judgment, and there's absolutely no evidence in

10:48:17 12     the record of that.

10:48:21 13                 And they repeatedly ask Whitehouse in his deposition

10:48:24 14     why he made the decision to file on the 24th looking to see if,

10:48:28 15     you know, American had any role or part in this, and he

10:48:31 16     testified absolutely not.      He made the decision on that date

10:48:33 17     because he had enough with APA Professional Standards trying to

10:48:36 18     resolve it, and he had heard from another pilot that

10:48:40 19     Mr. Patterson was going to come after him.         So we would take the

10:48:49 20     position, Your Honor, the formal complaint filed on the 24th is

10:48:50 21     what changed the matter.

10:48:55 22                 Now, to go back to the point number three I was making

10:49:00 23     which is this investigation resulted in a finding or numerous

10:49:04 24     witnesses reporting that he was a habitual storyteller and liar,

10:49:10 25     just to give you one example, one witness in that investigation



                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
     Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 9 of 39   9




10:49:12   1    stated, quote, my concern is that Scott is unstable and I will

10:49:16   2    not fly with him again, nor will I ever let my family fly on a

10:49:18   3    plane he is piloting.

10:49:25   4               Undisputed Fact Number 4:      On March 16th to 17th, 2016,

10:49:30   5    Dr. John Knippa, a neuropsychologist and former Marine,

10:49:34   6    conducted a two-day examination of Plaintiff.         On March 21,

10:49:37   7    2015, Dr. Knippa issued a report finding Plaintiff not fit for

10:49:39   8    duty.

10:49:43   9               Undisputed Fact Number 5:      Pursuant to the process set

10:49:47 10     forth in the collective bargaining agreement governing

10:49:49 11     Plaintiff's employment, American is only required to return him

10:49:53 12     to work if he is found fit for duty in a subsequent evaluation

10:49:58 13     by Dr. Knippa, or a comparable examiner approved by American.

10:50:02 14     To date, Plaintiff has refused to participate in that required

10:50:03 15     process.

10:50:08 16                Let me now turn to the law and one of our key arguments

10:50:12 17     in our motion, Your Honor, which is that under USERRA, if

10:50:16 18     American can show that it would have taken the purported adverse

10:50:19 19     employment actions for legitimate reasons standing alone, it's

10:50:25 20     entitled to summary judgment.       And a formal workplace harassment

10:50:29 21     complaint is indisputably a legitimate reason to withhold an

10:50:32 22     employee from duty with pay while it investigates.          And a

10:50:37 23     finding by a neuropsychologist that an individual is not fit for

10:50:41 24     duty is likewise indisputably a legitimate basis to withhold an

10:50:42 25     employee from duty.



                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 10 of 39 10




10:50:46   1              Now, Plaintiff claims well, the motivating factor

10:50:51   2    behind all this was an anti-military animus that he purports to

10:50:55   3    link to his request for time off to travel to D.C., and he

10:50:58   4    argues American's stated reasons are not the actual reasons for

10:51:02   5    its actions.    Your Honor, I want to step back and put into

10:51:07   6    context the magnitude of the conspiracy this would require

10:51:10   7    Plaintiff to demonstrate.      Plaintiff would need to produce

10:51:15   8    evidence to show, or at least suggest, first that American

10:51:19   9    somehow caused Captain Whitehouse to file its formal complaint

10:51:22 10     against Plaintiff on September 24th when he did so as a pretext

10:51:27 11     for withholding Plaintiff from duty.       Second, that American

10:51:34 12     somehow controlled the HR investigator behind the scenes or that

10:51:38 13     she had an anti-military animus.       Third, that American somehow

10:51:42 14     compelled or coerced multiple witnesses to provide false

10:51:45 15     statements regarding Plaintiff during the investigation, and

10:51:49 16     fourth, that American somehow caused Dr. Knippa to falsify his

10:51:54 17     report.   Your Honor, there's not a single shred of evidence in

10:51:57 18     the record to suggest that any of that occurred in any way,

10:52:01 19     shape or form, and for these reasons, Plaintiff can't dispute

10:52:04 20     American's legitimate reasons or overcome them, and American's

10:52:05 21     entitled to summary judgment.

10:52:08 22               THE COURT:    With regards -- can I interrupt you for a

10:52:09 23     second?

10:52:10 24               MR. ROBERTSON:    Of course.

10:52:13 25               THE COURT:    With regards to the retaliation claim, your



                            PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                    TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 11 of 39 11




10:52:21   1    argument is almost one of chronology; that at the time that

10:52:26   2    Mr. Patterson filed his complaint with the DOL, you had already

10:52:31   3    -- you, your client, had already taken the action based on his

10:52:34   4    being found not fit to fly.

10:52:34   5              MR. ROBERTSON:    That's correct, Your Honor.

10:52:38   6              THE COURT:    And so as a matter of both fact and law,

10:52:43   7    you could not have retaliated because the adverse action took

10:52:50   8    place before he filed the USERRA complaint.

10:52:51   9              MR. ROBERTSON:    That's right, Your Honor.      And I think,

10:52:52 10     you know, what they would argue in response, and what they do

10:52:56 11     claim as well, it was after he filed that Dr. Knippa issued his

10:53:00 12     actual findings and report, and then you continued to withhold

10:53:02 13     him from duty.    And again, for that, there's got to be

10:53:05 14     something, something in the record to at least suggest we're

10:53:10 15     somehow causing Dr. Knippa to fabricate a report that doesn't

10:53:11 16     exist.

10:53:14 17               And I would like to make an important point on that on

10:53:14 18     Dr. Knippa's report --

10:53:17 19               THE COURT:    You've got about a minute so I can give you

10:53:18 20     some time for rebuttal.

10:53:19 21               MR. ROBERTSON:    Okay.   I'll just make it really quick

10:53:26 22     which is Dr. Knippa issues his report on March 21, 2016.

10:53:28 23     Unbeknownst to us until the middle of this litigation, after

10:53:32 24     fighting tooth and nail for it, we learned, after Magistrate

10:53:38 25     rulings on the issue entitling it to us, on that same day, March



                            PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                    TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 12 of 39 12




10:53:39   1    21, four days after Dr. Knippa evaluated him, Plaintiff was

10:53:43   2    actually being seen by another doctor that he selected, Dr.

10:53:46   3    Bercaw.   And Dr. Bercaw issued a report in which he raised

10:53:49   4    concerns similar to Dr. Knippa that he said were, quote,

10:53:53   5    potentially critical to flight performance.        Dr. Bercaw also

10:53:57   6    recommended further review of his report and his examination by

10:54:01   7    the FAA, and in response, Plaintiff immediately revokes Dr.

10:54:05   8    Bercaw's authorization to send anything to the FAA, and then in

10:54:08   9    his deposition testifies he's never visited Dr. Bercaw.

10:54:11 10               So the point is is not only is there no evidence to

10:54:15 11     suggest that American somehow coerced or caused Dr. Knippa to

10:54:18 12     fabricate his report, but a different doctor that Plaintiff

10:54:22 13     himself selected, and that American had no idea about until this

10:54:23 14     litigation, raised similar concerns.

10:54:26 15               I'll stop there, Your Honor.      But our other main

10:54:30 16     argument is that he can't even establish a prima facie case

10:54:34 17     because his own expert wrote in a report that, quote, but for

10:54:38 18     the Whitehouse complaint, Scott Patterson believes American

10:54:41 19     would never have withheld him from duty, and Scott Patterson

10:54:44 20     testified in his deposition that he agrees with everything Dr.

10:54:46 21     Caddy wrote.

10:54:46 22               Thank you, Your Honor.

10:54:50 23               THE COURT:    All right.   Thank you very much.

10:55:11 24               MR. AMLONG:    Good morning, Your Honor.

10:55:11 25               THE COURT:    Good morning.



                            PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                    TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 13 of 39 13




10:55:16   1              MR. AMLONG:    I'd like to take ten minutes and then five

10:55:19   2    minutes for rebuttal, where I'd like to cede two minutes of my

10:55:28   3    ten minutes to Colonel Pace, my co-counsel.        And I'll take these

10:55:30   4    allegations in the --

10:55:33   5              THE COURT:    What you need to address for me,

10:55:44   6    Mr. Amlong, is how you get to a jury when a third party makes a

10:55:50   7    complaint against your client and that forms the basis of the

10:55:56   8    investigation and ultimately the adverse action.         If your expert

10:56:04   9    has said that that's the basis for the investigation and the

10:56:10 10     examination and the no fit to fly determination, how do you get

10:56:11 11     to a jury?

10:56:14 12               MR. AMLONG:    Because these are the exact same

10:56:21 13     allegations as -- they may have been looked at by Professional

10:56:25 14     Standards, but they are also the exact same allegations as were

10:56:30 15     addressed by corporate security; as were known to Captain Beach,

10:56:36 16     another chief pilot; as was made known to labor relations; as

10:56:40 17     was made known to human resources back in April.

10:56:43 18               THE COURT:    So the answer is so what?

10:56:45 19               MR. AMLONG:    Because they were unfounded.

10:56:48 20               THE COURT:    Captain Whitehouse decides to initiate a

10:56:54 21     different form of review procedure and that gets looked at.

10:56:56 22               MR. AMLONG:    And American Airlines, having investigated

10:56:59 23     these things thoroughly before --

10:57:01 24               THE COURT:    How do you know they investigated

10:57:03 25     thoroughly before?



                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 14 of 39 14




10:57:05   1                MR. AMLONG:    Because Captain Beach testified that he

10:57:08   2    was told that there was nothing there.

10:57:09   3                THE COURT:    Told by whom?

10:57:11   4                MR. AMLONG:    By corporate security.

10:57:13   5                THE COURT:    And what did corporate security do to

10:57:14   6    investigate?

10:57:15   7                MR. AMLONG:    I don't know because there's no record of

10:57:15   8    it.

10:57:18   9                THE COURT:    Then that's a problem for you, is it not?

10:57:21 10                 MR. AMLONG:    I think it's a problem for them because

10:57:24 11     can you imagine an investigation these days of which there is no

10:57:28 12     record.     We've asked for these records, and they said we don't

10:57:28 13     have any.

10:57:30 14                 THE COURT:    Which may suggest that there isn't an

10:57:34 15     investigation, or somebody didn't look at it thoroughly.

10:57:35 16                 MR. AMLONG:    Captain Beach said --

10:57:38 17                 THE COURT:    That's why Captain Whitehouse at least

10:57:43 18     testified that he was not satisfied with the process, wasn't

10:57:48 19     getting any results and decided to go the other route.

10:57:52 20                 MR. AMLONG:    And I believe that under USERRA that is

10:57:56 21     their burden to prove, and I think that we raise a question of

10:58:00 22     fact because the exact same allegations were known to American

10:58:05 23     earlier and these are the kind -- they're talking about we were

10:58:12 24     so concerned with flight safety.          The allegations they made --

10:58:22 25     the allegations that Captain Whitehouse is making were serious.



                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 15 of 39 15




10:58:28   1    It's like a non delegable duty for the airline to investigate

10:58:31   2    these allegations, because I don't want to be on an airplane

10:58:38   3    with somebody who is, as Lieutenant Colonel Patterson was

10:58:41   4    described, on the flight deck.      And they --

10:58:43   5              THE COURT:    But then they investigate, they talk to

10:58:48   6    witnesses, including your client, and they decide to send him to

10:58:53   7    a fitness evaluation which turns out to be not favorable for

10:58:56   8    him.

10:58:57   9              MR. AMLONG:    Everything that they -- everything for

10:59:01 10     which they sent -- everything that human resources found may

10:59:06 11     have suggested that Lieutenant Colonel Patterson is a jerk.

10:59:09 12     There's nothing there that suggested that he was not a good

10:59:15 13     pilot, that he was in any way neuropsychologically impaired.

10:59:19 14               THE COURT:    But you've got a fitness evaluation that

10:59:21 15     suggests otherwise.

10:59:23 16               MR. AMLONG:    I've got a fitness evaluation that Dr.

10:59:26 17     Atone (ph) , the corporate medical director, suggested that there

10:59:27 18     are questions, but it's inconclusive.

10:59:30 19               THE COURT:    He's not fit to fly, right?      Or else he

10:59:31 20     would be flying.

10:59:34 21               MR. AMLONG:    Even sending -- the examination that he

10:59:40 22     underwent was performed by somebody hired by American --

10:59:42 23               THE COURT:    That's usually the case, yes.

10:59:43 24               MR. AMLONG:    -- three time zones away --

10:59:47 25               THE COURT:    So?



                            PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                    TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 16 of 39 16




10:59:48   1               MR. AMLONG:    -- because that disrupted Lieutenant

10:59:54   2    Colonel Patterson's ability to perform on the neuropsychological

10:59:55   3    test.

10:59:58   4               THE COURT:    When did he arrive at three zones away, and

11:00:00   5    when was the test administered?

11:00:02   6               MR. AMLONG:    He arrived the evening before --

11:00:04   7               THE COURT:    Uh-huh.

11:00:07   8               MR. AMLONG:    -- and the test was administered the next

11:00:12   9    day.    And he -- the same thing happened with another American

11:00:16 10     pilot, Michael Dale, who was sent from Charlotte to Dr. Knippa

11:00:24 11     with the same result.     Mr. Dale asked for another examination

11:00:27 12     and because Dr. Knippa said he would not re-examine him because

11:00:31 13     he had, quote, learned the test, and the second examination

11:00:38 14     restored Captain Dale to duty.

11:00:40 15                THE COURT:    Has your client gone through a fitness

11:00:46 16     evaluation which has come out differently?

11:00:49 17                MR. AMLONG:    He has subsequently.    He had not by then,

11:00:50 18     but he was asking to and --

11:00:52 19                THE COURT:    Does he have one now?

11:00:52 20                MR. AMLONG:    Yes.

11:00:54 21                THE COURT:    By whom?

11:00:55 22                MR. AMLONG:    By Dr. Kay.

11:00:58 23                THE COURT:    Who is who?

11:01:00 24                MR. AMLONG:    Dr. Kay is the neuropsychologist who

11:01:05 25     designed the CogScreen which is the primary test for gauging



                            PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                    TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 17 of 39 17




11:01:07   1    neuropsychology.

11:01:09   2                THE COURT:    And when did that take place?

11:01:12   3                MR. AMLONG:    About three or four months ago.

11:01:15   4                THE COURT:    If that didn't exist at the time of the

11:01:20   5    adverse action, how can you make out a claim?

11:01:24   6                MR. AMLONG:    Because sending him -- sending him to the

11:01:31   7    neuropsychological exam was an adverse action.        This is

11:01:32   8    different than the case --

11:01:34   9                THE COURT:    Based on a complaint.

11:01:36 10                 MR. AMLONG:    Based on a complaint that the -- based on

11:01:41 11     a complaint that American Airlines had investigated and had

11:01:42 12     rejected.

11:01:46 13                 THE COURT:    So they re-investigated again.     That

11:01:51 14     doesn't show discriminatory animus.       Tell me what is American

11:01:56 15     supposed -- if you say that there's no evidence about what the

11:02:00 16     first investigation found out, what is American supposed to do

11:02:04 17     when Captain Whitehouse submits the second complaint?

11:02:06 18                 MR. AMLONG:    Captain Beach said that -- the evidence

11:02:09 19     about the first investigation, Captain Beach said that it

11:02:11 20     determined that there was nothing there.

11:02:13 21                 THE COURT:    So what is American supposed to do when

11:02:19 22     Captain Whitehouse decides to go the second route and file the

11:02:20 23     formal complaint?

11:02:23 24                 MR. AMLONG:    Because the formal complaint was the exact

11:02:23 25     same complaint.



                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 18 of 39 18




11:02:26   1              THE COURT:    What is American supposed to do when

11:02:29   2    Captain Whitehouse files the second complaint?

11:02:31   3              MR. AMLONG:    Rely on the corporate security

11:02:31   4    investigation.

11:02:33   5              THE COURT:    Which you say there's no record of.

11:02:36   6              MR. AMLONG:    And I believe that, you know, goes against

11:02:39   7    them, not Lieutenant Colonel Patterson.

11:02:43   8              THE COURT:    So you think American should just say we

11:02:48   9    have previously determined -- we have no records to give you,

11:02:52 10     but we're going to reject your complaint because somebody at

11:02:56 11     corporate security said there's nothing to this, and that's it.

11:02:59 12               MR. AMLONG:    It is hard to imagine an investigation of

11:03:02 13     which there could be zero records.

11:03:07 14               THE COURT:    Even if you are correct and corporate

11:03:12 15     security went one way, what's to prevent human resources from

11:03:15 16     re-investigating it again?

11:03:17 17               MR. AMLONG:    And they found the same thing and --

11:03:19 18               THE COURT:    But they sent him to a fitness evaluation,

11:03:24 19     Mr. Amlong.     I don't see how you can get around that.       They

11:03:28 20     found a problem.     You may disagree with that diagnosed problem,

11:03:31 21     but they found a problem, did they not?

11:03:35 22               MR. AMLONG:    They sent him to a fitness examination by

11:03:39 23     someone not only whom they hired, but to whom they sent a letter

11:03:42 24     describing basically what they wanted him to find.

11:03:45 25               THE COURT:    You just told me that they've sent other



                              PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                      TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 19 of 39 19




11:03:47   1    people to Dr. Knippa.

11:03:48   2                MR. AMLONG:     And he failed that person too.

11:03:50   3                THE COURT:     Those are the only two people that he's

11:03:53   4    ever seen from American Airlines?

11:03:55   5                MR. AMLONG:     Those are the only two people that I know

11:03:58   6    of, and I believe at the time of his deposition those were the

11:04:02   7    only two.

11:04:06   8                THE COURT:     So you're asking a jury to infer that all

11:04:13   9    of this was cooked up because he decided to take some days off

11:04:17 10     on military duty?        Take off may not be the right way to put it.

11:04:21 11     That he decided to take some leave that he labeled as vacation

11:04:26 12     time to go to Washington to the Whitehouse for a ceremony with

11:04:28 13     Pope Francis?

11:04:32 14                 MR. AMLONG:     He opted to go on inactive training duty

11:04:38 15     to increase his pension for that year as USERRA entitles him to

11:04:42 16     do.   He used his vacation time rather than taking military leave

11:04:46 17     because vacation time pays him.           He had 30 days approved.

11:04:47 18                 THE COURT:     That's fine.     That's fine.

11:04:49 19                 MR. AMLONG:     And he's guaranteed the right --

11:04:52 20                 THE COURT:     But because of that, American started this

11:04:57 21     investigation against him, improperly you think; improperly sent

11:05:02 22     him to a fitness evaluation despite interviewing witnesses; sent

11:05:08 23     him to an examiner who, in your view, was predisposed to come

11:05:14 24     out a certain way, set up the evaluation in a way that your

11:05:19 25     client was likely to not perform well?           Right?    That's the



                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 20 of 39 20




11:05:20   1    sequence of events?

11:05:21   2                MR. AMLONG:    Yes.

11:05:25   3                THE COURT:    You're asking a jury to infer all of that

11:05:25   4    from these facts?

11:05:25   5                MR. AMLONG:    Yes, I am.

11:05:27   6                THE COURT:    What do you do with Captain Whitehouse's

11:05:30   7    complaint, Mr. Amlong?      I still haven't heard that.     All you're

11:05:32   8    saying is they had the complaint before and they didn't think

11:05:36   9    anything of it.     Corporations and the people who work for them

11:05:39 10     re-evaluate decisions all the time, and they're not

11:05:41 11     discriminatory all of the time.

11:05:44 12                 MR. AMLONG:    Because the kind of allegations that were

11:05:50 13     made by Captain Whitehouse would have justified taking

11:05:56 14     Lieutenant Colonel Patterson and Captain Whitehouse away from

11:05:58 15     flying when they were first made.

11:06:00 16                 THE COURT:    So they should have done it earlier.

11:06:01 17                 MR. AMLONG:    Yes.

11:06:04 18                 THE COURT:    They should have found him not fit for duty

11:06:05 19     earlier.

11:06:07 20                 MR. AMLONG:    No, they should have not found him not fit

11:06:08 21     for duty.

11:06:11 22                 THE COURT:    If they had done the same evaluation the

11:06:15 23     first time, and the way they did it the second time, wouldn't it

11:06:16 24     have come out the same way?

11:06:20 25                 MR. AMLONG:    They did not put either one of them on



                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 21 of 39 21




11:06:23   1    paid withheld status the first time.

11:06:27   2              THE COURT:    That's a different issue, Mr. Amlong.        I'm

11:06:33   3    talking about the result.      If they had done the examination the

11:06:35   4    first time the way they did it the second time, what would have

11:06:36   5    been the result?

11:06:39   6              MR. AMLONG:    The same as it was the second time.         There

11:06:39   7    were no findings.

11:06:41   8              THE COURT:    Which means your client would have been

11:06:42   9    found not fit for duty.

11:06:46 10               MR. AMLONG:    No.   My client would have been found by

11:06:51 11     human resources not to have committed anything giving rise to

11:06:53 12     discipline.

11:06:55 13               THE COURT:    How do you know that?

11:06:57 14               MR. AMLONG:    Because that's how he was found the second

11:06:57 15     time.

11:06:58 16               THE COURT:    No see, you're mixing apples -- that's not

11:07:00 17     my question to you.     You're avoiding the questions.      You're

11:07:04 18     saying that the first evaluation should have been conclusive.

11:07:07 19     And I'm asking you if the first evaluation had been conducted

11:07:10 20     the way the second one was, what would have been the result?

11:07:12 21               MR. AMLONG:    The first evaluation was conducted

11:07:14 22     properly, the second was not.

11:07:16 23               THE COURT:    That's not my question to you.

11:07:20 24               MR. AMLONG:    If he had been found -- I can't tell

11:07:23 25     because I don't know what the neuropsychologist would have found



                              PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                      TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 22 of 39 22




11:07:27   1    if he had examined him during the first investigation.          I don't

11:07:30   2    know what the neuropsychologist would have found if he had

11:07:34   3    examined him on the East Coast, and not the morning after he had

11:07:36   4    flown three time zones away.      I don't know what the

11:07:40   5    neuropsychologist would have found if he had not been given the

11:07:45   6    letter that -- if he had not been given the letter supposedly

11:07:50   7    signed by -- well, signed by two chief pilots, each of whom say

11:07:55   8    they did not write it and it wasn't their idea.

11:08:01   9              THE COURT:    That's on the leave issue, right?

11:08:04 10               MR. AMLONG:    That's on the fitness for duty

11:08:06 11     examination.

11:08:10 12               THE COURT:    How do you get around pretext?      How do you

11:08:16 13     show pretext when there's a complaint, there's an investigation,

11:08:20 14     there's a fitness evaluation and a doctor finds Mr. Patterson

11:08:23 15     not fit to fly.

11:08:24 16               MR. AMLONG:    Because of the irregularities in the

11:08:34 17     investigation.    I'm sorry, the irregularities in the -- the

11:08:40 18     irregularities in the neuropsychological examination.         There is

11:08:41 19     nothing in his --

11:08:43 20               THE COURT:    So why didn't your client get tested by

11:08:47 21     somebody else?

11:08:50 22               MR. AMLONG:    He wanted to be tested by somebody else,

11:08:53 23     and American offered to let him be tested by somebody else if he

11:08:54 24     would drop his lawsuit.

11:08:57 25               THE COURT:    Why didn't he do it on his own without



                            PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                    TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 23 of 39 23




11:08:58   1    agreeing to --

11:08:59   2               MR. AMLONG:     He attempted to.

11:09:00   3               THE COURT:     And?

11:09:03   4               MR. AMLONG:     He attempted to see Dr. Bercaw.     Dr.

11:09:08   5    Bercaw saw him and had tests administered by a brand new PsyD as

11:09:13   6    opposed to a PhD.       The tests were inconclusive.     He then went to

11:09:17   7    Dr. Kay who, because Dr. Bercaw had just tested him, Dr. Kay

11:09:22   8    found him fit for duty but I withdrew that report because Dr.

11:09:27   9    Kay said that since he had been tested by Dr. Bercaw, you know,

11:09:30 10     the test was not valid that time.

11:09:34 11                We sent this to American saying, you know, let -- you

11:09:39 12     know, let me be tested by somebody other than Bercaw, and

11:09:45 13     American did not do that.         Would not do that.   The only way they

11:09:48 14     would permit him to be tested is if he would agree to drop his

11:09:50 15     lawsuit.

11:09:53 16                THE COURT:     Okay.    You wanted to cede a couple minutes

11:09:55 17     of your time?

11:10:08 18                MR. AMLONG:     Yes.

11:10:12 19                MR. PACE:     Your Honor, my name is Colonel Noel Pace,

11:10:16 20     and I have 26 years experience in both the active Army and Army

11:10:21 21     Reserve.   I served in Iraq, Korea and Colombia.         I've commanded

11:10:25 22     three different units, including a combat support hospital.          I

11:10:26 23     went back to the University of Miami Law School on the GI Bill

11:10:28 24     because I saw how military personnel and veterans were being

11:10:30 25     mistreated, and became involved in this case.



                            PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                    TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 24 of 39 24




11:10:34   1              Today's case is a major cause of concern because if you

11:10:37   2    look at the facts, this is the exact reason why Congress enacted

11:10:41   3    USERRA.   It is to protect military personnel while doing their

11:10:45   4    duty from civilian employers, while they're doing their duty in

11:10:46   5    defense of the nation.

11:10:48   6              THE COURT:    How do you get around the complaint by

11:10:50   7    Captain Whitehouse?

11:10:50   8              MR. PACE:    Your Honor, that complaint --

11:10:54   9              THE COURT:    If this case did not involve that

11:10:58 10     complaint, you would get to a jury in a heartbeat it seems to

11:11:00 11     me.   But you've got --

11:11:03 12               MR. PACE:    That complaint was resurrected, okay.        It

11:11:05 13     was settled by American Airlines and it was then resurrected.

11:11:08 14               THE COURT:    Wait.    Hold on.   Hold on.     Where is the

11:11:09 15     evidence of settlement in the record?

11:11:12 16               MR. PACE:    The -- first of all, American was aware of

11:11:12 17     the first complaint --

11:11:15 18               THE COURT:    No, no, no, no, no, no.        Answer the

11:11:18 19     question directly please.       Where is the evidence of settlement

11:11:20 20     in the record?

11:11:24 21               MR. PACE:    At the Section 21 hearing there was no

11:11:28 22     action taken.    In addition, the American Pilots Association, the

11:11:33 23     APA, the union, determined that Captain Whitehouse's allegations

11:11:39 24     were -- his complaint were malicious and vindictive.          They put

11:11:39 25     that in writing.



                            PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                    TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 25 of 39 25




11:11:42   1              THE COURT:     But the union is not the airline.

11:11:45   2              MR. PACE:     They are not, but they handle professional

11:11:45   3    standards.

11:11:46   4              THE COURT:     It doesn't mean that the -- unless you

11:11:48   5    point to something in the collective bargaining agreement that

11:11:55   6    says that the airline is subject to the decision-making by the

11:11:59   7    union on an issue like that, it's not determinative.          It may be

11:12:02   8    relevant, but it's not determinative, right?

11:12:05   9              MR. PACE:     It seems that he then continued flying on

11:12:08 10     status without any issues until this pay withheld and the

11:12:09 11     military leave situation happened.

11:12:11 12               THE COURT:     Because that's when Captain Whitehouse's

11:12:13 13     complaint was filed.

11:12:16 14               MR. PACE:     It was -- right, because it was -- nothing

11:12:18 15     was done, then it was resurrected.

11:12:22 16               THE COURT:     It wasn't resurrected by American, it was

11:12:25 17     Captain Whitehouse who filed it.       What would you have expected

11:12:28 18     American -- same question I had for Mr. Amlong:         What would you

11:12:32 19     have expected American to do when Captain Whitehouse filed the

11:12:33 20     second formal complaint?

11:12:36 21               MR. PACE:     I would have looked at the history of this

11:12:40 22     and found that this was a vindictive and malicious complaint in

11:12:43 23     the first place.      American took no action regarding it in the

11:12:47 24     first place, and then now all of a sudden it's very congruous in

11:12:49 25     time where there's an issue with Captain Patterson's



                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 26 of 39 26




11:12:53   1    performance, and then all of a sudden now this becomes an issue

11:12:55   2    again.

11:12:57   3              THE COURT:    But they investigated.     It's not like they

11:12:59   4    accepted his allegations at face value.        People were interviewed

11:13:03   5    including Mr. Patterson, American makes a preliminary

11:13:09   6    determination and sends him to a fitness examination.          How do

11:13:12   7    you infer discrimination from that?

11:13:14   8              MR. PACE:    The fitness examination only came after the

11:13:18   9    complaint was filed by Mr. Patterson.       It was retaliation for

11:13:23 10     this whole process.     There is a book that's coming out here

11:13:25 11     called Weaponization of the Mental Health Industry and the

11:13:29 12     Aviation Industry by another pilot from another airline, because

11:13:32 13     it appears to me that they weaponized this whole thing against

11:13:34 14     Captain Patterson.

11:13:37 15               THE COURT:    What do you do with a complaint like

11:13:40 16     Mr. Whitehouse's complaint, especially when there are witnesses

11:13:45 17     who back up some of Mr. Whitehouse's allegations?         What is

11:13:47 18     American supposed to do?

11:13:49 19               MR. PACE:    Well, they didn't do anything with it to

11:13:49 20     begin with.

11:13:52 21               THE COURT:    That's not my question to you.      What is an

11:13:57 22     airline supposed to do when it investigates and finds that there

11:14:01 23     are some witnesses who back up some of the serious allegations?

11:14:03 24     What is it supposed to do then?

11:14:05 25               MR. PACE:    So then there's -- I would assume that



                              PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                      TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 27 of 39 27




11:14:09   1    there's progressive discipline or other things.         This is not --

11:14:11   2              THE COURT:     It's a fitness issue.     It's not a

11:14:16   3    discipline issue.      What is American supposed to do?     I'm still

11:14:18   4    waiting for an answer.

11:14:20   5              MR. PACE:     American is supposed to provide due process

11:14:24   6    to the pilot under the union rules.

11:14:26   7              THE COURT:     What process did American not provide to

11:14:27   8    Mr. Patterson?

11:14:29   9              MR. PACE:     Well, it appears that they doctor shopped

11:14:35 10     him across the country to Dr. Knippa, who has only evaluated two

11:14:38 11     pilots for American according to the depositions.         It was three

11:14:40 12     time zones away.      There was not one doctor within Florida or

11:14:45 13     even Georgia for him to go visit?       It just doesn't seem correct.

11:14:47 14               In addition, Mr. Patterson went for other evaluations

11:14:52 15     from people who even actually authored the test, and he was

11:14:56 16     found fit to fly and continued to fly for another airline

11:14:57 17     afterward.

11:14:58 18               THE COURT:     When?

11:15:00 19               MR. PACE:     After it was found not fit by Dr. Knippa.

11:15:01 20               THE COURT:     How long did that take?

11:15:04 21               MR. PACE:     I believe that was about in a six month time

11:15:04 22     frame.

11:15:07 23               THE COURT:     No, it couldn't have been.     If Mr. Amlong

11:15:11 24     is right, that this happened three or four months ago, then

11:15:13 25     what's the time lag?



                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 28 of 39 28




11:15:15   1                MR. PACE:    Your Honor, I stand corrected.    I don't have

11:15:22   2    that exact timeline.

11:15:27   3                THE COURT:    Well, when did the events in this case take

11:15:31   4    place?   '15, right?

11:15:35   5                MR. PACE:    That's right.   So it was the fall of '15 and

11:15:36   6    then into the spring of '16.

11:15:37   7                THE COURT:    So you're talking three years.

11:15:38   8                MR. PACE:    Yes.

11:15:40   9                THE COURT:    Doesn't that seem significant to you?     That

11:15:45 10     it took three years for him to be able to have a doctor find him

11:15:47 11     fit to fly?

11:15:51 12                 MR. PACE:    I believe that he went and was evaluated in

11:15:52 13     2016.

11:15:54 14                 THE COURT:    And?

11:15:57 15                 MR. PACE:    And he was still fit to fly and flew for

11:16:00 16     another airline during that time frame, and he has been flying

11:16:01 17     for another airline for years.

11:16:06 18                 THE COURT:    Who found him fit to fly in 2016?

11:16:07 19                 MR. PACE:    Let me check that for you.

11:16:12 20                 THE COURT:    And why -- and if someone found him fit in

11:16:16 21     2016, why didn't he submit that fitness evaluation to American?

11:16:21 22                 MR. PACE:    Dr. Kay found him fit to fly in 2016.

11:16:22 23                 THE COURT:    Why didn't he submit that evaluation to

11:16:26 24     American?     I thought that's the one that Mr. Amlong said he

11:16:30 25     withdrew because the test had been administered before.



                              PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                      TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 29 of 39 29




11:16:33   1              MR. PACE:    I'll have to defer to Mr. Amlong to answer

11:16:33   2    that question, Your Honor.

11:16:36   3              THE COURT:    See, that's the problem for me.        I can't

11:16:43   4    get past the complaint, the fitness evaluation and

11:16:48   5    Mr. Patterson's inability to obtain a different fitness

11:16:55   6    evaluation.     If you had a case where relatively soon after, or

11:16:59   7    even soon after Dr. Knippa finds him unfit to fly, he gets

11:17:03   8    evaluated by somebody else and somebody else says he's perfect,

11:17:09   9    he's ready to go, that puts a whole new light on this case.              But

11:17:13 10     if it takes him years to find or to be able to satisfy a fitness

11:17:18 11     evaluation, maybe that indicates that at least at the time,

11:17:24 12     American had a nondiscriminatory basis for not letting him run

11:17:27 13     an airplane.

11:17:31 14               You don't think that that's a good way of looking at

11:17:32 15     it?

11:17:35 16               MR. PACE:    Well, he still had a first class medical

11:17:41 17     during that time, and so Dr. Knippa had found him unfit to fly.

11:17:41 18               THE COURT:    Right.

11:17:44 19               MR. PACE:    And then he then went for further

11:17:47 20     evaluations.     And some of these times -- for instance, Dr. Kay

11:17:51 21     said because Dr. Bercaw had evaluated him so close in time,

11:17:55 22     there has to be a time lag between the different tests.          And so

11:17:58 23     that was what basically was the issue there.        And so then there

11:18:00 24     was basically a pause in all this.

11:18:03 25               You know, Colonel Patterson covered -- sought



                              PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                      TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 30 of 39 30




11:18:07   1    employment elsewhere, realized that he was dealing with a

11:18:11   2    Goliath that was basically violating his rights, and tried to

11:18:14   3    solve the problem himself and then he couldn't.         So then he

11:18:17   4    retained counsel because he felt that his rights were violated;

11:18:22   5    that American has, you know, taken a reprisal action against him

11:18:26   6    for going on his military duty, and they weaponized mental

11:18:29   7    healthcare against him to do it.        So he ended up going to work

11:18:33   8    for another airline and has been flying for years now with no

11:18:36   9    issues and no complaints.

11:18:40 10                And so that sort of directs me back to how the sequence

11:18:43 11     of events of Captain Whitehouse's first complaint was

11:18:48 12     investigated, was found to be malicious by the union, no action

11:18:50 13     was taken by American, and then after that --

11:18:51 14                THE COURT:    I thought --

11:18:52 15                MR. PACE:    -- he went on his military duty --

11:18:56 16                THE COURT:    I thought Captain Whitehouse, at least from

11:18:59 17     his perspective, had said nothing had happened with the first

11:19:04 18     process.   You're telling me there was a no-action determination?

11:19:07 19                MR. PACE:    There was a Section 21 hearing which no

11:19:07 20     action was taken.

11:19:09 21                THE COURT:    What does that mean?

11:19:11 22                MR. PACE:    That means that his allegations were brought

11:19:16 23     forth and investigated and nothing was done against --

11:19:18 24                THE COURT:    Because there was a formal finding?

11:19:22 25                MR. PACE:    Yes, there was a formal finding by the



                            PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                    TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 31 of 39 31




11:19:22   1    union, yes.

11:19:25   2              THE COURT:    By the union, not by American.

11:19:27   3              MR. PACE:    Right.   American and Captain Beach's

11:19:32   4    testimony said that he knew there was a corporate security

11:19:35   5    report that was done, but American never produced it and

11:19:38   6    American never took action against Colonel Patterson, really,

11:19:41   7    until right in the correlation time frame of when he went on

11:19:46   8    duty and then had this issue with both Captain Bonds and Captain

11:19:50   9    Beach.   Captain Bonds admitted in his testimony that he didn't

11:19:53 10     like how Colonel Patterson acted as a military officer.          That he

11:19:56 11     didn't like how he performed his duty, and he was going to

11:19:58 12     punish him for that.

11:20:00 13               THE COURT:    If Captain Whitehouse had filed his

11:20:04 14     complaint before Mr. Patterson sought to go to Washington, would

11:20:06 15     you have a case?

11:20:07 16               MR. PACE:    If he had filed it before?

11:20:09 17               THE COURT:    Yes.

11:20:10 18               MR. PACE:    I don't think so, no.

11:20:13 19               THE COURT:    So it's just a timing issue?

11:20:15 20               MR. PACE:    There's a correlation in terms of it appears

11:20:19 21     as a reprisal, and that's when USERRA is designed to do is to

11:20:26 22     stop entities that employers to stop them from doing that.

11:20:27 23               THE COURT:    I don't want to put words in your mouth,

11:20:33 24     but you're conceding that if Whitehouse had filed his formal

11:20:37 25     complaint before -- a week before your client had decided to try



                              PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                      TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 32 of 39 32




11:20:39   1    to go to Washington, you would have no case?

11:20:41   2                MR. PACE:    I didn't say that, Your Honor.

11:20:43   3                THE COURT:    Okay.   What did you say?

11:20:47   4                MR. PACE:    What I said is is that the time is very

11:20:51   5    suspicious in terms of the issue that Captain Whitehouse had and

11:20:55   6    then the fact that Captain Bonds and Captain Beach, both chief

11:21:01   7    pilots; both have their bonuses tied to financial performance in

11:21:05   8    the Miami flight office; both had to bring in another pilot from

11:21:09   9    American for extra money when Colonel Patterson went on short

11:21:13 10     notice military duty.        There's motivation here to basically

11:21:17 11     resurrect Captain Whitehouse's issues, to use them as a weapon

11:21:22 12     against Colonel Patterson and then set him up for fitness for

11:21:24 13     duty, and weaponize the healthcare system against him then find

11:21:24 14     him not fit for duty.

11:21:26 15                 THE COURT:    You use the word "weaponize" over and over

11:21:29 16     again.   You're suggesting that these other captains got

11:21:31 17     Mr. Whitehouse to file his complaint when he did?

11:21:33 18                 MR. PACE:    I am suggesting that there is motivation

11:21:39 19     there for them to seek issue against Captain Patterson for how

11:21:43 20     he conducted himself and how much notice he gave for him to go

11:21:47 21     on leave.    It cost the company money, and that's the issue.

11:21:49 22                 THE COURT:    Okay.   All right.   Thank you very much.

11:21:51 23                 MR. PACE:    Yes, sir.

11:21:53 24                 THE COURT:    You've got two minutes.

11:21:54 25                 MR. ROBERTSON:     Two minutes?



                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 33 of 39 33




11:21:55   1              THE COURT:    Yes.     Two.

11:21:56   2              MR. ROBERTSON:       Thank you, Your Honor.   And I'll be

11:21:57   3    brief.

11:22:02   4              Just quickly to talk about this, they talk a lot about

11:22:06   5    there was this first investigation.        Corporate security looked

11:22:10   6    into there were some gunrunning allegations and they concluded

11:22:14   7    they didn't find a basis for that.        Corporate security never

11:22:19   8    looked into the interpersonal complaint issues between the two

11:22:24   9    pilots.   That's what HR did.       The witnesses all said habitual

11:22:30 10     liar, story teller, I don't feel safe with him.         That's what, in

11:22:32 11     turn, led to the fitness for duty exam.

11:22:35 12               A lot of talk about -- and by the way, the corporate

11:22:38 13     security officer who was involved did pass away, and we do not

11:22:42 14     have a record of it.     But completely separate from the formal

11:22:47 15     complaint which HR investigated by interviewing seven witnesses

11:22:48 16     plus Captain Whitehouse, plus Patterson.

11:22:51 17               A lot of talk about Dr. Knippa --

11:22:53 18               THE COURT:    Was there a determination of any kind on

11:22:57 19     American's side, as your colleagues suggest, with regard to the

11:22:58 20     first process?

11:22:59 21               MR. ROBERTSON:       There was no determination.   There was

11:23:00 22     no --

11:23:02 23               THE COURT:    They say there was, that there was no

11:23:03 24     action.

11:23:07 25               MR. ROBERTSON:       We have no record of -- well, they've



                            PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                    TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 34 of 39 34




11:23:11   1    never -- by the way, just to be clear, they've never taken a

11:23:13   2    disciplinary action against Colonel Patterson as a result of

11:23:17   3    that.   They decided to send him for a fitness for duty.         They

11:23:17   4    didn't find that he --

11:23:20   5               THE COURT:    I'm talking about the first process, for

11:23:24   6    lack of a better term.

11:23:24   7               MR. ROBERTSON:    Yeah, the first process was corporate

11:23:26   8    security looking into certain of those allegations.         They said

11:23:30   9    something to the effect of nothing there, and that's what they

11:23:35 10     were told in terms of the gunrunning allegations, which were an

11:23:38 11     allegation that Mr. Patterson was smuggling guns to South

11:23:39 12     America.

11:23:42 13                THE COURT:    Okay.   All right.   Thank you very much.

11:23:42 14                MR. ROBERTSON:    Thank you, Your Honor.

11:23:44 15                THE COURT:    You've got two minutes, Mr. Amlong.

11:23:54 16                MR. AMLONG:    Thank you.   Thank you, Your Honor.     The

11:23:57 17     investigation that cleared him -- he was cleared by union

11:24:00 18     investigation, but he was also cleared of any disciplinary

11:24:05 19     activity by the human resources investigation that began after

11:24:06 20     he went on duty.

11:24:09 21                THE COURT:    Were the allegations the same?

11:24:10 22                MR. AMLONG:    Yes.   Exactly.

11:24:12 23                THE COURT:    He was accused of gunrunning in the second

11:24:17 24     one too between here and Asunción, Paraguay?

11:24:18 25                MR. AMLONG:    I don't believe the gunrunning was



                            PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                    TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 35 of 39 35




11:24:20   1    included, but everything else was.

11:24:21   2                THE COURT:    So they're not the same.

11:24:25   3                MR. AMLONG:    I can't say for sure the gunrunning was

11:24:27   4    included.     I can say for sure that all of the other allegations

11:24:30   5    were the same.

11:24:35   6                The investigation, the first re-evaluation by Dr. Gary

11:24:40   7    Kay took place in June 2016.      He forwarded that to American

11:24:47   8    Airlines.     I withdrew it because when Colonel Patterson went to

11:24:50   9    see Dr. Kay, he did not disclose that he had been to see Dr.

11:24:55 10     Bercaw.     Dr. Kay said that that invalidated that investigation.

11:25:00 11     That did, however -- he issued a report, which I'm not using as

11:25:04 12     positive evidence of his fitness, but he issued a report that

11:25:08 13     was forwarded to American saying that he was fit for duty.          They

11:25:14 14     sent reports to American saying that he was -- from Dr. Kay,

11:25:18 15     from a neurologist, from a clinical psychologist, all saying

11:25:21 16     that he was fit for duty.      They sent American a report from the

11:25:26 17     military physician who had cleared him for deployment for

11:25:30 18     combat.     American would not give him anybody except Dr. Kay, the

11:25:37 19     same guy who tested him and inconclusively -- there is nothing

11:25:44 20     in Dr. Kay's evaluation -- I'm sorry.       There is nothing in Dr.

11:25:47 21     Knippa's evaluation, Dr. Kay has testified, that shows

11:25:51 22     definitely that Lieutenant colonel Patterson was not fit for

11:25:52 23     duty.

11:25:56 24                 THE COURT:    But then you're just disagreeing with how

11:25:59 25     it came out.     That doesn't show discrimination or infer



                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 36 of 39 36




11:26:01   1    discrimination, does it?

11:26:03   2              MR. AMLONG:     I'm asking the jury to infer

11:26:07   3    discrimination from the irregularities in the testing procedures

11:26:17   4    that he was subjected to by Dr. Knippa.        Dr. Kay has testified

11:26:24   5    that testing somebody the morning after he flies three time

11:26:29   6    zones is not the way you should be doing the CogScreen test that

11:26:36   7    Dr. Kay designed.      It disrupts the Circadian rhythms.     Dr.

11:26:41   8    Atone, the corporate medical director, said there was nothing in

11:26:43   9    Dr. Knippa's test that was definitive.

11:26:45 10               THE COURT:     Well, you understand that there are issues

11:26:49 11     also as to why you -- Mr. Patterson couldn't get a fitness

11:26:56 12     evaluation to go his way for a significant period of time?

11:26:58 13               MR. AMLONG:     He went --

11:27:01 14               THE COURT:     He went to see the doctor, and then he gets

11:27:05 15     a favorable evaluation but it turns out that evaluation can't be

11:27:09 16     used formally because he doesn't disclose to that doctor that he

11:27:15 17     went to see a previous doctor and he had been exposed to some of

11:27:18 18     the testing.    You don't see that as a problem?

11:27:20 19               MR. AMLONG:     I would rather it not happened.

11:27:21 20               THE COURT:     What's that?

11:27:23 21               MR. AMLONG:     I would rather it had not happened.       He

11:27:30 22     went to Dr. Bercaw immediately upon returning to South Florida

11:27:33 23     from Dr. Knippa because he was concerned with the way the test

11:27:42 24     had been administered.      But they re-instituted these allegations

11:27:49 25     immediately after he goes on duty.       In their exhibits they say



                            PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                    TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 37 of 39 37




11:27:55   1    that he had been teed up for -- that the management was

11:28:00   2    concerned with him as early as September 6th.        However, the

11:28:07   3    e-mails that they say evidence this are one from Captain bonds,

11:28:11   4    who says that the only thing he remembers about the e-mail now

11:28:15   5    that he reads it is that it has his name is it.         And it records

11:28:23   6    a conversation from Captain Whitehouse about Colonel Patterson

11:28:28   7    telling a flight attendant, within hearing of the passengers,

11:28:36   8    that the plane was like a flying bomb ready to go off.          Captain

11:28:41   9    Whitehouse, at his deposition, said that conversation never took

11:28:45 10     place.    He never told that to Captain Bonds.

11:28:48 11                THE COURT:    Okay.   But there were other things that

11:28:50 12     were --

11:28:51 13                MR. AMLONG:    There was nothing --

11:28:54 14                THE COURT:    There were things that were corroborated

11:29:00 15     about Captain Whitehouse's complaint; is that not correct?

11:29:01 16                MR. AMLONG:    That is incorrect.

11:29:04 17                THE COURT:    American didn't corroborate anything when

11:29:11 18     it interviewed people after Captain Whitehouse's formal

11:29:12 19     complaint.

11:29:13 20                MR. AMLONG:    No, it did not.

11:29:14 21                THE COURT:    Nothing at all.

11:29:14 22                MR. AMLONG:    No.

11:29:16 23                THE COURT:    Okay.   I'm going to find that in the

11:29:19 24     record.    They didn't find anything that Captain Whitehouse said

11:29:20 25     was corroborated by any other witness.



                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 38 of 39 38




11:29:23   1              MR. AMLONG:    They said we have to drop this because we

11:29:25   2    have nothing but --

11:29:25   3              THE COURT:    No.   The second time.

11:29:26   4              MR. AMLONG:    The second time, yes.

11:29:28   5              THE COURT:    Why did they send him to a fitness

11:29:31   6    evaluation then?

11:29:33   7              MR. AMLONG:    Because retaliation.

11:29:35   8              THE COURT:    You're telling me that -- okay.       If I look

11:29:39   9    at this record, every witness that human resources talked to

11:29:45 10     after Captain Whitehouse's second formal complaint, rejected

11:29:49 11     every allegation made by Captain Whitehouse.        That's what I'm

11:29:50 12     going to find.

11:29:53 13               MR. AMLONG:    They had no witnesses who were willing to

11:29:54 14     testify at a hearing.

11:29:56 15               THE COURT:    That's not my question, Mr. Amlong.       You

11:29:59 16     and I are going to have problems if you don't answer my

11:30:06 17     questions.    My question is very simple.      Did American

11:30:12 18     corroborate any of Captain Whitehouse's allegations through the

11:30:15 19     interview of other witnesses the second time around?

11:30:18 20               MR. AMLONG:    American corroborated that there was

11:30:22 21     friction between Colonel Patterson and Captain Whitehouse.

11:30:26 22               THE COURT:    Just friction.

11:30:31 23               MR. AMLONG:    That captain -- that Colonel Patterson was

11:30:38 24     suggesting an animus against Captain Whitehouse.

11:30:40 25               THE COURT:    What else?



                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
    Case 0:17-cv-60533-JEM Document 173 Entered on FLSD Docket 04/24/2019 Page 39 of 39 39




11:30:43    1               MR. AMLONG:    They corroborated none of the allegations

11:30:45    2   that he made in his original complaint.

11:30:47    3               THE COURT:    That's not my question to you.

11:30:50    4               Okay.   Thank you very much.   I'll try to get this done

11:30:53    5   as quickly as possible.

11:30:53    6                (PROCEEDINGS CONCLUDED)

11:30:53    7                         C E R T I F I C A T E
                I certify that the foregoing is a correct transcript from the
11:30:53    8   record of proceedings in the above-entitled matter.

11:30:53    9   4/24/2019                  /s/ Dawn M. Savino
                Date                       DAWN M. SAVINO, RPR
11:30:53 10

11:30:53 11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25




                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
